831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Levert K. GRIFFIN, Plaintiff-Appellant,v.Thomas STUTLER; David Troutman, Sheriff Deputy, Defendants-Appellees.
No. 87-3822
United States Court of Appeals, Sixth Circuit.
October 5, 1987.

ORDER
Before BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
The appeal was initiated by an August 24, 1987, notice of appeal filed in civil action number 86-4118A.  The notice of appeal, which seeks review of a judgment entered October 14, 1986, and affirmed on May 20, 1987, appears to be a carbon copy of a document in a state court action.  No orders were entered in civil action 86-4118A on the dates specified by the notice of appeal nor is there any order entered in the district court from which the document could be treated as a timely filed notice of appeal.


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.